El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Un grupo de personas demandó a la Dorado Beach Hotel Corporation acogiéndose al procedimiento establecido en la Ley Núm. 2 de 17 de octubre de 1961, 32 L.P.R.A. see. 3118 (Supl. 1964), en cobro de salarios, vacaciones y horas extras. Alegan que “la parte querellada contrató y utilizó los servicios de los obreros querellantes para trabajar como ‘caddies’ de los ‘turistas’ o huéspedes, permanentes o transeúntes, de su hospedería, quienes utilizaron el campo de golfo para jugar tal deporte”.
La querellada atacó la validez de la ley que estableció el procedimiento al cual se acogieron los querellantes para instar *612su reclamación. Sostiene que es inconstitucional, porque esta-bleciendo dicha medida un procedimiento para la reclamación de salarios, es de origen legislativo, contraviniendo el precepto constitucional que provee que el Tribunal Supremo es el cuerpo autorizado a adoptar inicialmente la reglamentación de los procedimientos judiciales.
La disposición constitucional invocada es la See. 6 del Art. V que lee así:
“El Tribunal Supremo adoptará, para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menosca-ben, amplíen o modifiquen derechos sustantivos de las partes. Las reglas así adoptadas se remitirán a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria y regirán sesenta días después de la terminación de dicha sesión, salvo desaproba-ción por la Asamblea Legislativa, la cual tendrá facultad, tanto en dicha sesión como posteriormente, para enmendar, derogar o complementar cualquiera de dichas reglas, mediante ley específica a tal efecto.”
El tribunal de instancia desestimó el planteamiento cons-titucional y la querellada entonces, conforme a la Regla 30 de las de Procedimiento Civil de 1958, notificó a los querellan-tes unos interrogatorios. (1)
*613Solicitó se le concediera un término de veinte días para responder a la querella a partir de la contestación de los in-terrogatorios. La prórroga solicitada fue concedida. Radicaron entonces los reclamantes un escrito solicitando del tribunal dejara sin efecto la prórroga concedida y que ordenara con-testar la querella “sin necesidad del descubrimiento de prueba solicitado ya que el mismo es contrario a la Sección 3 de la Ley número 2 de 17 de octubre de 1961”.
El tribunal resolvió que los querellantes no estaban obliga-dos a contestar los interrogatorios. Al resolver la cuestión expresó:
“Este estatuto [See. 3 de la Ley Núm. 2 de 17 de octubre de 1961] impide el descubrimiento de prueba en estos casos de reclamación de salarios tramitados a través de la ley procesal particular disponible para este tipo de litigio; el descubrimiento de prueba prohibido es aquel relativo a datos que deben figurar en las constancias, nóminas, listas de jornales y demás récords que los patronos vienen obligados a conservar en virtud de las disposiciones de la Ley de Salario Mínimo y de todo lo correspon-diente promulgado el amparo de la misma.”
*614Al relevar a los querellantes de contestar los interro-gatorios le concedió a la querellada un término de 20. días para contestar la querella.
Se contestó la querella dentro del término concedido pero la demandada nos pidió revisáramos la resolución que eximió a los querellantes de contestar los interrogatorios así como la que negó el pedido de que se declarara inconstitucional la Ley Núm. 2 de 17 de octubre de 1961.
Arguye la querellada que la See. 6 del Artículo Judicial de nuestra Constitución sólo permite a la Asamblea Legisla-tiva enmendar, derogar o complementar las reglas adoptadas inicialmente por el Tribunal Supremo. Concediendo que esa es la única facultad que tiene la Asamblea Legislativa procede que examinemos lo ocurrido en relación con la ley atacada.
La Asamblea Legislativa hace casi cincuenta años aprobó una ley adoptando un procedimiento sumario para reglamen-tar las reclamaciones de salarios. Estableció un procedimiento rápido y sencillo para aligerar el trámite de estas reclama-ciones. Cuando este Tribunal por primera vez en el año 1943 adoptó reglas de enjuiciamiento, quedó vigente el procedi-miento estatuido por la Asamblea Legislativa mediante la Ley Núm. 10 del año 1917. Así mismo cuando en el año 1958 adoptamos nuevas reglas de procedimiento específicamente se dispuso por la Eegla 61 que “todos los procedimientos legales especiales y cualesquiera otros procedimientos de naturaleza especial no incluidos en las Reglas 55, 56, 57, 58, 59 y 60 (2) se tramitarán en la forma prescrita en el estatuto correspon-diente”. Subsistió, pues, como regla de procedimiento adop-tada por este Tribunal el procedimiento establecido por la Ley del año 1917.
Así, en cuanto a esta ley se refiere, por haber sido adoptada por este Tribunal, como reglamentación especial *615para la reclamación de salarios, la Asamblea Legislativa podía enmendarla, derogarla o complementarla.
Si bien la Ley del 1961 derogó la ley vigente de 1917, lo cierto es que si se examinan ambos estatutos se verá que la nueva ley es fundamentalmente igual a la derogada. De hecho es una reenactación, con algunas enmiendas, de la anterior. Mantiene los principios básicos de la anterior y la principal enmienda consiste en adicionarle lo relativo a la forma en que se' aplicarán las Reglas de Procedimiento relacionadas con el descubrimiento de prueba. (3) De hecho la *616Asamblea Legislativa no aprobó unas nuevas reglas de pro-cedimiento para las reclamaciones de salarios. Enmendó la ley vigente que había sido adoptada por este Tribunal como regla de procedimiento para esta clase de reclamaciones. Y cierta-*617mente no hay duda que la Asamblea Legislativa podía en-mendarla. Específicamente la Constitución lo autoriza. Véase, Ramos Buonomo, La Naturaleza del Poder del Tribunal Supremo de Puerto Rico para Adoptar Reglas de Procedimiento Civil y Criminal y Reglas de Evidencia, 33 Rev. Jur. U.P.R. 391, 406 (1964).
Consideremos ahora la cuestión de los interrogatorios sometidos por la corporación querellada. El juez de instancia resolvió que los querellantes no estaban en la obligación de suministrar la información solicitada ya que la ley dispone que “en la relación con los medios de descubrimiento anterio-res al juicio autorizados por las Reglas de Procedimiento Civil ... la parte querellada no podrá usarlos para obtener *618información que debe figurar en las constancias, • nóminas, listas de jornales y demás récords que los patronos vienen obligados a conservar en virtud de las disposiciones de la Ley de Salario Mínimo y los reglamentos promulgados al amparo de la misma . .
Pero no podemos aplicar la ley desvinculada por completo de las alegaciones. En la contestación radicada se expone que la querellada “específicamente alega que los querellantes no son ni han sido en ningún momento empleados de la querellada”. Ésta es la defensa principal de hecho levantada por la demandada. Tenemos que presumir que dicha alegación se ha hecho de buena fe. Cuando existe una controversia bona, fide sobre si los demandantes han sido o no empleados de la demandada, y ésta, por creer que no lo han sido, no lleva constancias, nóminas, listas de jornales y demás récords que los patronos vienen obligados a conservar en virtud de la Ley de Salario Mínimo, no puede aplicarse la disposición de la Ley de 1961 que prohíbe a los patronos solicitar aquella información, mediante interrogatorio, que ellos deben llevar y tener en su poder.
Podría argiiirse que a cualquier demandado a fin de poder utilizar los interrogatorios como medio de descubrimiento de prueba, le bastaría alegar que los demandantes no han sido sus empleados. Sin embargo, nada impide a los demandantes solicitar la admisión de ese hecho, y si la demandada lo niega y luego se le prueba ser cierto, queda sujeto a las sanciones correspondientes. Por otro, lado la prohibición de utilizar los medios de descubrimiento de prueba va dirigido al patrono que por ser los querellantes sus empleados, viene obligado a llevar y conservar los récords que disponen la Ley de Salario Mínimo y los reglamentos; pero si en verdad la parte quere-llada no lleva esos récords porque como antes dijimos, de buena fe entiende que no son sus empleados, la aplicación a aquélla, de la prohibición de utilizar los medios de descubrimiento de *619prueba resultaría discriminatoria y de dudosa validez. Además es una forma de ayudar a clarificar y hacer más sencilla la controversia judicial. Si previo al juicio la demandada no tuviera conocimiento de los detalles solicitados, sólo podía obtenerlo durante el contrainterrogatorio y evidentemente entonces no estaría en la mejor posición para impugnar la prueba de los querellantes, y se prolongaría la vista innece-sariamente. Así, mediando las circunstancias presentes en el caso de autos en el que se alega que los reclamantes no son empleados, es procedente que se le suministre la información solicitada.

Se anulará la resolución recurrida y se devolverá el ca-so para ulteriores procedimientos consistentes con lo expuesto anteriormente.

El Juez Asociado Señor Belaval concurre con los resulta-dos. El Juez Asociado Señor Santana Becerra concurre en parte y disiente en parte. Los Jueces Asociados Señores Her-nández Matos y Blanco Lugo no intervinieron.
—O—

La información solicitada es la siguiente:
“1. Diga su nombre exacto y dirección.
“2. Diga su número de Seguro Social.
“3. Diga todos los hechos conocidos por usted con relación a las alega-ciones que usted hace en la querella.
“4. Diga el nombre del patrono que lo empleó durante el período a que se contrae la demanda.
“5. Haga un detalle minucioso de la naturaleza exacta de su alegado empleo con la demandada indicando su jefe o jefes inmediatos.
“6. Diga el nombre de la persona que alegadamente lo empleó para trabajar con la demandada.
“7. Diga la persona o personas que le pagaban a usted por sus servicios durante su alegado empleo con la demandada indicando la forma de pago e indicando también todos los descuentos, si alguno, que hiciese la demandada, si ésta fuese su alegada patrona.
“8. Diga si en su alegado empleo con la querellada usted estaba obligado a reportarse al trabajo a alguna hora específica y también si era requerido que trabajase hasta alguna hora específica. Si su contestación *613es en la afirmativa, diga la persona empleada por la querellada a quien venía obligado a informar su hora de entrada y salida.
“9. Con relación a las alegaciones que hace en la querella, diga si tiene récord de clase alguna que indique las horas que alega trabajó para la querellada. Si su contestación es en la afirmativa, adjunte copia de la misma.
“10. Con relación a su alegado empleo con la querellada, especifique los términos de su alegado contrato de empleo con ésta indicando el término de tiempo por el cual usted fuese alegadamente empleado y las condiciones relativas a paga y vacaciones.
“11. Diga si usted se emplea para algún otro patrono que no fuese la querellada indicando el nombre y dirección del mismo. Dicha información debe cubrir el período total de la querella.
“12. Diga si usted es estudiante o lo ha sido durante el período que cubre la querella. En caso afirmativo indique el nombre y dirección de la escuela en la cual estudiaba. Indique también el grado o grados que cursaba.
“13. Detalle el control, si alguno, ejercitado por la querellada sobre la forma de llevar a cabo sus funciones como alegado empleado de ésta.”


La Regla 55 trata sobre los remedios extraordinarios: la 56 sobre remedios provisionales; la 57 sobre injunctions; la 58 sobre expropiación forzosa; la 59 sobre sentencia declaratoria y la 60 sobre un procedimiento especial para reclamaciones que no excedan de $100.00.


A continuación las diferencias entre la Ley de 1917 y la de 1961:
Ley de 1917
Sec. 1.
1. Jurisdicción:
Tribunal de Distrito, con juris-dicción concurrente del Trib. Superior cuando la cuantía ex-cede de 500 dólares.
2. Partes:
Obrero o empleado única-mente.
See. 2. Definiciones: (No hay diferencia.)
See. 3. Procedimiento:
1. El juez ordenará que se no-tifique a la parte querellada quien deberá contestar dentro de 10 días después de la noti-ficación, si se hiciere en el mis-mo distrito judicial, o 15 días en los demás casos. Solamente mediante moción, en la cual se expongan bajo juramento los motivos que para ello tu-viere la parte querellada, po-drá el juez prorrogar el tér-mino para contestar, de lo contrario se dictará sentencia . en su contra.
Ley de 1961
'Tribunal de Distrito o Superior, dependiendo de la cuantía.
Intervención del See. del Trabajo, podrá demandar a iniciativa pro-pia o a instancias y en represen-tación del obrero o empleado. También podrá constituirse en querellante o interventor en toda reclamación bajo la ley.
Igual que la ley anterior más:
Querellado deberá hacer una sola alegación responsiva en la cual deberá incluir todas sus defensas y objeciones entendiéndose renun-ciadas las no incluidas.
En relación con los medios de descubrimiento anteriores al jui-cio autorizados por las Reglas de Proc. Civil, la parte querellada no podrá usarlos para obtener infor-mación que debe figurar en los *616récords que los patronos vienen obligados a conservar en virtud de las disposiciones de la Ley de Salario Mínimo excepto cualquier declaración prestada o documento sometido por la parte querellante en cualquier acción judicial.
Ninguna de las partes podrá so-meter más de un interrogatorio o deposición excepto que medien circunstancias excepcionales que a juicio del Tribunal justifiquen la concesión de otro interrogato-rio u otra deposición.
La información obtenida por el Sec. de Trabajo en el curso de las investigaciones practicadas en el ejercicio de las facultades conce-didas en la Ley de Salario Mí-nimo será de carácter privile-giado y confidencial y sólo podrá ser divulgada mediante la auto-rización del Sec. de Trabajo.
See. 4. ^ísta. Sentencia en Rebeldía: (No hay diferencias.)
See. 5. Notificación a, e intervención del Sec. de Trabajo: (No hay dife-rencias.)
See. 6. No comparencia de las partes:
1. Si ninguna de las partes com- Si ninguna de las partes compa-pareciere el tribunal desesti- reciere el Trib. pospondrá la vista mará la reclamación. del caso.
(Igual cuando sólo compareciere el querellado (desestimación) o cuando sólo comparece el querellante (sentencia).)
See. 7. Discreción del Tribunal:
1. (See. 3 discreción según R. 60(b) de las Reglas de 1943 (término de 6 meses). Discreción según R. 49.2 de las Reglas de 1968 (término de 60 días, deberá consignar los medios en que se funda y deberá hacerse mediante juramento.)
*617See. 8. Defectos de Forma: (No hay diferencias.)
See. 9. Sentencia: (No hay diferencias.)
Sec. 10. Apelaciones del Tribunal de Distrito:
Dentro de los 5 días siguientes a la fecha en que fuere presen-tado el escrito, de apelación, el secretario remitirá al Trib. Superior las actas originales del caso. Trib. Superior señalará el caso, fuera del calendario, un día dentro de los primeros diez en que se haya elevado los autos. Notificación a las partes y al Sec. de Trabajo.
Procedimiento ordinario para las apelaciones del Trib. de Distrito al Trib. Superior,
Sec. 11. Indemnización por apelación dilatoria: (No hay diferencias.)
Sec, 12. Apelaciones del Tribunal Superior Conforme al procedimiento ordi-nario: (Inexistente.)
Sec. 13. Limitación en las apelaciones; Certiorari:
1. Una sola apelación en juicios sobre reclamación de salarios agrícolas.
Una sola apelación. (No hace re-ferencia a salarios agrícolas.)
Sec. 14. Pago de sentencia; ejecución:
1. Sentencia ordenará el pago para dentro de los cinco días siguientes a la fecha en que dicha sentencia sea firme.
No dispone término para el pago de la sentencia.
Sec. 15. Costas y Honorarios de Abogado: (No hay diferencias.)